Case 1:18-cV-01345-LPS Document 27 Filed 02/05/19 Page 1 of 2 Page|D #: 456

 

February 5, 2019 To be filed in C.A. No. 18-1277 (LPS) and
C.A. No. 18-1345 (LPS)

Chief Judge Leonard P. Stark
United States District Judge
United States District Court

J. Caleb Boggs Federal Building
844 N. King Street, Unit 26

Room 6124

Wilmington, Delaware l980l-355 5

Re: Noble Corporation, plc. v. Paragon Lifz`gafion Trust, C.A. No. 18-1277 (LPS)
(“Noble Appea ”) and Pa)'agon Lz'fz`gation Trusf v. Noble Corporation, plc., C.A.
No. 18-1345 (LPS) (“Trust Appea ”).

Dear Chief Judge Stark:

l, l\/Iichael R. Hammersley, am the Appellant (“Appellant”) in two other appeals that
originated in the underlying bankruptcy cases related to these proceedings See Hannnersley v.
Paragon O/j€shore plc., C.A. No. 18-157 (LPS) and Hammersley v. Pl'ospecto)' O/j‘shore Drz'lling
S.a.r.!., C.A. No. 18~367 (LPS) (together the “Paragon App_eals”). l Write this letter to inform the
Court that l plan to be present on February 22, 2019, for the oral arguments ordered in the Noble
Appeal and the Tiust Appeal. See Docket Entry No. 32 in the Noble Appeal; and Docket Entry
No. 26 in the Trust Appeal. As this Court may be aware, l have a collateral interest in the Noble
Appeal and the Trust Appeal given that they relate to issues surrounding the appeals that l tiled.

As an example, the Noble Appeal and the Trust Appeal concern retention of jurisdiction
provisions that Bankruptcy Judge Christopher S. Sontchi approved. Just like in the appeals that l
filed and that are before Your Honor, the appellants in the Noble Appeal and Trust Appeal raise
the same contentions that l do. While the beneficiaries of the Paragon Litigation Trust (“Mc”)‘
argue that the “retention of jurisdiction” provisions are controlling, Noble Corporation, plc.
(“Noble”) argues that the terms of the pre-petition Master Service Agreement are controlling
Thus, the common thread between the Trust Appeal, the Noble Appeal, and the Paragon Appeals

 

1 The beneficiaries of the Trust are the former restricted subsidiary creditors involved in Bankr. Case No. l6-lO386
who, following the June 7, 2017 confirmation, subsequently held shares in the reorganized restricted subsidiaries of
Paragon Offshore, plc., (“New Paragon”).

 

Case 1:18-cV-01345-LPS Document 27 Filed 02/05/19 Page 2 of 2 Page|D #: 457

is a question of whether or not Judge Sontchi erred in his exercise of subject matter jurisdiction in
relation to the provisions of the plan and pre-petition contracts.

ln addition to the fact that the Noble Appeal and the Trust Appeal revolve around similar
issues, l further note that the underlying litigation of the Noble Appeal and the Trust Appeal raise
issues that concern documents over which l have personal knowledge and that I helped draft. F or
example, in the underlying adversary proceeding (i.e., Paragon Litz'gafz'on Trusf v. Noble
Corporation, plc., Adv. Proc. No. 17~51882 (CSS)), Noble, sought discovery from the
beneficiaries of the Trust pertaining to valuation documents that l authored as a member of the
Unofficial Equity Committee of the Shareholders of Paragon foshore plc.2 These valuation
documents relate to the distribution amounts disclosed under the confirmed plan as compared to
the value that was actually received by the former restricted subsidiary creditors of Paragon Parent
who are the current trust beneficiaries Ultimately, Judge Sontchi ruled that the valuation
documents and certain other documents relating to contract cancellations Were not relevant and
that Noble would not be entitled to them. However, the fact that Noble sought the documents and
the Trust refused to hand them over demonstrates that my knowledge of the inner-workings of
Noble and Paragon Offshore could be of value to the Court.

Accordingly, l respectfully request to appear at the February 22, 2019 conference in order
to ensure that correct representations are made with respect to matters that l have personal
knowledge of and that may be related to my appeals. To be clear, l am not asking to actively
participate at the February 22, 2019 conference Rather, l am requesting to be recognized at the
February 22, 2019 conference in order to answer any questions that the Court may have over
matters that l am knowledgeable about and that may (potentially) pertain to the appeals that l filed.
Should the Court deny my request to officially appear at the February 22, 2019 conference, l
nevertheless inform the Court that l plan to attend said conference as a spectator.

Respectfully submitted,

%!%/

/s/ Michael R. Hammersley
706 N. Eugene St., Suite A4

Greensboro, NC 27401
(336) 209~3559
michael@brightleafadv.com

 

2 See “Definitions” 1139 Docket Entry No. 136-l in Adv. Proceeding No. 17-51882 (CSS) defining “Stakeholders” as
- among other things ~ “the Unofticial Equity Committee of the Shareholders of Paragon Offshore, plc., and
their members as well as any Person or Persons acting in any capacity for or on their behalf, including but not
limited to partners, members, shareholders, creditors, agents, representatives, legal counsel, financial advisors,
investment bankers, or any other Person.” See also “Document Requests” 11 35 requesting “All Documents relating
to any Communications between You and any Stakeholders regarding the Spin-Off, the Debtors, the Paragon
Business, Paragon, or the Noble Claims.” (emphasis added).

 

